  4:15-cr-03086-RGK-CRZ Doc # 140 Filed: 07/27/21 Page 1 of 1 - Page ID # 987




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:15CR3086

       vs.
                                                 MEMORANDUM AND ORDER
CARLOS ALEJANDRO RODRIGUEZ-
PADRON,

                    Defendant.


       For the reasons articulated by the government, I deny the defendant’s motion
for compassionate release. In summary, the defendant continues to be a danger to
the community. He has a significant criminal history category of III, with arrests
including third-degree assault, third-degree domestic assault, and terroristic threats
and first-degree criminal trespassing. The Bureau of Prisons rates him as a high risk
for recidivism. He was classified as being a high risk as recently as April 9, 2021. It
is noteworthy that his classification occurred after the defendant submitted his
motion for compassionate release. Therefore,

       IT IS ORDERED that the defendant’s motion for compassionate release
(Filing 117) and any other such motion are denied.

      Dated this 27th day of July, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
